THEAYTOFCNEY                       GENERAE.
                             QF     TEXAS




Honorable H.R. Nieman, dr.
Executive Director
State Buildins Commission
Sam Houston S%ate Office Building
Austin 1, Texas
                         Opinion No. C- 78
                                  Re:    Whether the State Building Comais-
                                         sion may enter into certain con-
                                         tracts with other state agencies
                                         and have certain funds appropriated
                                         to such agencies transferred  to the
                                         Building Commission for payment of
                                         services under such contract.
Dear Mr. Nieman:
              The question    posed by your opinion        request   is as fol-
lows :
              ?The State Building Commission in the conduct
         of work and program advancement must know whether
         it may enter into contracts with other State agen-
         cies and departments whereby the State Building
         Commission performs certain services      including  fur-
         ther contractual  obligations    for the agency or de-
         partment and have funds appropriated      to the agency
         or department transferred     to the State Building
         Commission in payment for the, services      and work un-
         der contract .I’
            Your letter    also outlines     a specific    problem as an ex-
ample.. The Department of Public Welfare is one of the agencies
which will be’housed in the John H. Reagan State Office Building
when the building is completed.           Recently the Department of F'ub-
lit Welfare has purchased an IBM machine which they desire to
have installed    in the new building.        This machine was not included
in the original     plans and specifications       of the building and the
building is almost completed at the present time.                In order to in-
stall this equipment and have it function           properly,     it is neces-
sary to augment the air conditioning          within the designated room
location  and furnish an additional         source of electrical       power
supply.   The   cost   of this   work   including   fees,   amounts    to $17,-
306.95.   The   Department    of  Public   Welfare  has   stated    that they

                                        -379-
Hon. H. R. Nieman, Jr;,    page.2      (C- 78)


have the appropriated    fundsto   cover the installation     in the
amount stipulated.     Suf.ficient contingency funds originally
appropriated    to the State Building Commission for the structure
do not remain to cover the installation       of this newly acquired
and unforeseen IBM machine requirement.        It is timely and advan-
tageous to the State to complete the necessary installation          dur-
ing construction    of the building and have the designated space
available   for agency occupancy at the time the structure is ac-
cepted on behalf of the State of Texas.        Air conditioning   serv-
ice supply ducts, piping, and electrical       service systems will
have to be shut off, disrupted,     and generally    altered ultimately
to install    the IBM machines at a greater cost after the building
is occupied and at a great inconvenience       to all other agencies
in the building.
            The State Building Commission was created by Article
 678111,Vernon’s Civil Statutes, a part of which provides as fol-
‘lows :
           Wet. 5. The Coamlsslon is authorized to
     take any action and enter into any contracts
     necessary to provide for the obtaining of sites
     and the planning, designing and construction    of
     the buildings  and memorials provided for.   . . .‘I
             In Attorney General’s  Opinion No. NW-1120 (1961)      this
office   held that the provisions   of Article        would cons Eitute
                                                 678111
sufficient    authority for the State Building Comlssion     to obtain
the services    of and enter into contracts    with other &ate agen-
ties.
          Section 3 of Article        %13(32),   Vernon’s   Civil   Statutes,
reads in part as follows:
            ‘#Any State agency may enter into and perform
     a written agreement or contract with other agen-
     cies of the State for furnishing       necessary and au-
     thorised suec&;L or j&q&&Cal         erviw      including
     the services     of emulovees. thess8rviceg     of lnater-
     ials,    or the services-of   equipment.    The actual
     cost of rendering the services,       or the nearest es-
     timate of the cost that is practicable          shall be
     reimbursed, except in the case of ser vi ce rendered
     in the fields     of national defence or disaster      re-
     lief,    or in cooperative   efforts    proposed by the
     Governor, to promote the economic development of
     the State.     . . .‘I  (Emphasis added).



                              -380-
:Ion. H. R. Piema::,    Jy.,   page 3 ..(C-78)


           Section     6 of Article    4413(32),      Vernon's   Civil~Statutes,
reads as follows:
           "Payments for such services  by a receiving
     agency shall be made from the ap~propriation
     items or accounts of the receiving   agency from -~                 3.
     which like SXp8nditUrSS   would normally be made,
     based upon vOUCh8rS drawn for this purpose by                        ,"
     the receiving   agency payable to the furnishing
     agency. . . .'I
            It is the opinion of this office     that the State Build-
ing Commission has the power and authority:md.er.      Section.3.of
Article  %13(32)     to enter into agreements or contracts    with other
State agencies whereby the Commission performs services         for the
other agency.      The services  rendered by the State Building Commis-
sion would be flspecial"     or l%echnical servicestm wit%io the meaning
of Article.%l3(32).
           In regard to the specific     problem of the installation
of the IBM machine, the Building Commission and the Department of
Public Welfare may enter into a contract whereby the Building Com-
mission will draw the plans and Sp8CifiCStiOnS       for the installa-
tion and oversee the actual Installation.        The Building Cormisslon
could subcontract   the actual installation     work since this building
Is still under the control and management of the Commission.           Th8
contract would be subject to the limitations       on interagency    con-
tracts and agreements contained in Article       %13(32),   and pa ment
would have to be made in accord with Section 6 of Article         4L3
(32) as quoted above.


        . Under Article &13(32), Vernon's Civil Statutes
     the State Building Commission may enter into contrac 4 s
     with other state agencies and have funds appropriated
     to such agencies transferred to the Building Commis-
     sion for payment of services under such contract.
                                      Yours very truly,
                                      WAGGONER CARR
                                      Attorney General

                                       yk44.A            s’caup/sL
                                      By Jack G.      Norwood
JGN:wb                                    Assistant
Ron. H. R. Nieman, Jr.,   pag‘e 4   (C- 78)


APPROVXD:
OPINIONCOMMITTEE
W. V. Geppert, Chairman
John ReeV8S
Samuel Pharr
J. C. Davis
Joseph Trimble
APPROVEDFOR THE ATTORNEY
                       GENERAL
BY:   Stanton Stone




                               -382-